         Case 3:20-cv-02731-VC Document 368 Filed 06/11/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


  ANGEL DE JESUS ZEPEDA RIVAS, et                   Case No. 20-cv-02731-VC
  al.,
                 Plaintiffs,                        ORDER RE RE-DETENTION
          v.

  DAVID JENNINGS, et al.,
                 Defendants.



       In the future, in circumstances in which ICE has evidence and a good-faith belief that a

detainee released on bail has absconded, and ICE has attempted to contact the custodian, ICE

may re-detain that person without seeking advance permission of the Court. ICE must still file a

notice and explanation of the re-detention as soon as possible.

       The Court will issue a revised Standard Conditions of Release reflecting this change.

       IT IS SO ORDERED.

Dated: June 11, 2020
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge
